

Exhibit 10.30








Via Hand Delivery
Raymond E. Powers, III
4054 Clausen Avenue
Western Springs, IL 60558




Dear Skip:


I am pleased to offer you the position of Senior Vice President Business
Development with Merisel, Inc. (hereinafter referred to, along with its parents,
subsidiaries, affiliates, divisions, successors and assigns, and each of their
respective successors and assigns, as the "Company") under the following terms
and conditions:


Compensation. The Company will pay you an annual base salary of $202,500 which
will be paid in accordance with the Company's customary payroll practices. Your
salary is based upon an annual base salary of $225,000 less 10% in accordance
with the Company-wide salary cut effective January L 2010.


Annual Incentive Bonus. You are eligible to receive an annual incentive bonus
with a target level of fifty percent (50%) of your annual base salary. The
Company's Board of Directors or the Compensation Committee will determine, at
its sole discretion, whether you will receive an annual incentive bonus.


Benefits. You are eligible to participate in the Company's benefit plans on the
same terms and conditions as the Company's other employees located in New York,
New York. Your benefits will include three (3) annual weeks of paid vacation,
four (4) sick days and one (1) personal day.


At-Will Employment. You will have an at-will employment relationship with the
Company, meaning that either you or the Company may terminate your employment
with the Company at any time and for any reason (or no reason) upon notice to
the other party. Accordingly, this letter is not to be construed or interpreted
as containing any guarantee of continued employment. As such, any recitation of
certain time periods in this letter is solely for the purpose of defining your
compensation. Also, this letter is not to be construed or interpreted as
containing any guarantee of title or any particular level or nature of
compensation.


Confidentiality. Nonsolicitation and Noncompete Agreement. You agree to execute
and abide by the terms of the Company's Confidentiality, Nonsolicitation and
Noncompete Agreement which is attached hereto and which terms are incorporated
herein by reference. The Company's offer of employment is conditioned upon your
execution of the Confidentiality, Nonsolicitation and Noncompete Agreement.


Governing Law. This letter and your employment shall be governed and construed
in accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.


 
 

--------------------------------------------------------------------------------

 
This letter and the Confidentiality, Nonsolicitation and Noncompete Agreement
represent the entire agreement regarding the terms and conditions of your
employment and supersede and completely replace any prior oral or written
communication on this subject.


Please indicate your acceptance of the foregoing terms by signing below and
returning a copy of this letter and the Confidentiality, Nonsolicitation and
Noncompete Agreement to me via hand delivery, electronic mail or facsimile no
later than January 15,2010.


Very truly yours,




/s/ Donald R. Uzzi
--------------------------------------
Donald R. Uzzi
Chairman and CEO


ACCEPTED


/s/ Raymond E Powers, III
--------------------------------------
Raymond E Powers, III






 
 

--------------------------------------------------------------------------------

 


CONFIDENTIALITY, NONSOLICITATION AND NONCOMPETE AGREEMENT


This Confidentiality, Nonsolicitation and Noncompete Agreement (the "Agreement")
is entered into as of January 8, 2010, between Merisel, Inc., a Delaware
corporation (together with its subsidiaries, the "Company"), and Raymond E.
Powers, III (the "Employee").


WHEREAS, the Company desires to employ the Employee, and the Employee desires to
be employed by the Company;


WHEREAS, during the employment, the Employee will have personal and direct
contact with customers of the Company and will acquire confidential information
about the Company and its customers; and


WHEREAS, the Employee acknowledges that the Company has invested time, expense
and effort to develop and cultivate its relationship with its customers that the
Employee will work with and that the nature of the Company's business is highly
competitive and disclosure of any confidential information would result in
severe damage to the Company.


NOW THEREFORE, in consideration of the Employee's employment by the Company, the
compensation paid to the Employee by the Company from time to time, and the
premises and the mutual agreements contained herein, the parties, for
themselves, their successors and assigns, agree as follows:


1. Confidential Information. (a) The Employee understands that during the course
of the employment with the Company, the Employee will learn information relating
to the Company (and its business, products, employees, customers and vendors)
which has commercial value to the Company, which constitutes the professional
and trade secrets of the Company and which the Company desires to keep
confidential. Such information has been provided and disclosed to the Employee
solely for use in connection with the Employee's employment with the Company.
For purposes of this Agreement, "Confidential Information" shall mean
proprietary information about the Company, its subsidiaries and affiliates, and
their respective employees, suppliers, actual or potential customers and leads,
that is learned by the Employee in the course of the Employee's employment with
the Company or disclosed to the Employee by the Company either directly or
indirectly, in writing, orally, by orawings or observation, including, but not
limited to, designs, technical data, trade secrets, know-how, discoveries,
inventions, research, product plans, manufacturing procedures, products,
services, customer, vendor and employee lists and information relating thereto,
business and marketing strategies, pending projects and proposals, software,
customer requirements, bid information, projections, developments, finances, and
any documents containing such Confidential Information. Confidential
Information, however, will not include information that (i) is now or
subsequently becomes generally available to the public through no fault or
breach on the part of the Employee, (ii) is independently developed by the
Employee without the use of any Confidential Information, or (iii) is required
by law or an order of any court or legal or administrative proceeding to be
disclosed; provided, however, that in the event the Employee is required by law
or court order to disclose any Confidential Information, the Employee shall
provide the Company with a prompt written notice of any such requirement so that
the Company may seek a protective order or other appropriate remedy if needed.


(b) During the term of the Employee's employment and any times thereafter,
Employee shall hold in strictest confidence, and not use, except for the benefit
of the Company, or disclose to any person, firm or corporation without written
authorization from the Chief Executive Officer or Chief Financial Officer of the
Company, any Confidential Information.


 
 

--------------------------------------------------------------------------------

 
(c) During the term of the Employee's employment and any times thereafter, the
Employee shall notify the Company immediately if the Employee becomes aware of
the unauthorized possession, use or knowledge of any Confidential Information by
any person not employed by the Company.


(d) Upon the termination of the Employee's employment for any reason whatsoever,
Employee shall promptly deliver to the Company all company property, documents
and computer disks (and copies thereof) containing any Confidential Information.


2. Non-Solicitation of Customers, Vendors and Employees. The Employee
acknowledges that during the course of the Employee's employment with the
Company, the Employee will have access to the Company's Confidential
Information, the goodwill developed by the Company, trade secret, confidential
and proprietary information, or other interests or information protected under
the law (collectively, the ''Protectable Interests"), on which the Company
spends considerable time, expense and effort to develop and keep confidential.
In order to protect such Protectable Interests, during Employee's employment
with the Company and for a period of two (2) years following the termination
thereof by the Company or the Employee, for any reason, whether with or without
cause, the Employee agrees that the Employee will not, either on his or her own
behalf or on behalf of any other person, vendor, customer, or supplier of the
Company, directly or indirectly, (i) solicit, contact, take any action to
divert, or accept business from any vendor, customer, or supplier of the
Company, whether a past vendor, customer, or supplier of the Company during the
six (6) month period immediately prior to the termination of the Employee's
employment, or a potential or current vendor, customer, or supplier of the
Company, in each case on whom the Employee called or with whom the Employee
became acquainted in his or her capacity as an employee during employment with
the Company, regarding the same or similar product or service offered, carried
or used by the Company, or (ii) induce or attempt to induce said vendor,
customer, or supplier to cease its relations with the Company, or (iii)
otherwise disruptl damage or interfere with any of the business relationships of
the Company, or (iv) disclose to any person the identities of the employees or
contractors of the Company and information about the terms of their engagement,
including salary or payment terms, or (v) solicit, induce, recruit or encourage
to leave the employ of or engagement by the Company, any person who is then an
employee or contractor of the Company or who was an employee or contractor of
the Company within six (6) months of the date of such soliciting.


3. Non-Competition. In order to protect the Company's Protectable Interest,
during the Employee's employment with the Company, and for one (l).year
following termination thereof by the Company or the Employee, for any reason,
whether with or without cause, the Employee shall not, directly or indirectly in
any manner or capacity (e.g. as an advisor, principal, agent, partner, officer,
director, shareholder, employee, contractor or otherwise) engage in, work for,
consult, provide advice or assistance, or participate in any way in any activity
that competes with the Company or any of its subsidiaries or affiliates in the
business of the Company in the Chicago, Illinois; New York, New York; Atlanta,
Georgia; Los Angeles, California; Portland, Oregon; and Seattle, Washington
metropolitan areas so long as the Employee is directly involved in such business
on behalf of the Company. The Employee further agrees that during such period
the Employee will not assist or encourage any other person in carrying out any
activity that would be prohibited by the foregoing provisions of this Section 3
if such activity were carried out by the Employee and, in particular, the
Employee agrees that he or she will not induce any employee of the Company to
carry out any such activity; provided, however, that the beneficial ownership by
the Employee, either individually or as a member of a "group," as such terms are
used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended, of less than 2% of the voting stock of any
publicly held corporation whose stock is publicly traded in the United States of
America shall not be a violation of this Agreement.


 
 

--------------------------------------------------------------------------------

 
4. Inventions and Assignments. The parties agree that all Inventions (as defined
below) that are at any time made, conceived or suggested by the Employee in the
performance of or in relation to the Employee's duties at the Company, whether
acting alone or in conjunction with others, during or as a result of the
Employee's employment with the Company, shall be the sole and absolute property
of the Company, free of any reserved or other rights of any kind on the
Employee's part. During the Employee's employment and, if such Inventions were
made or conceived by the Employee during or as a result of his or her employment
with the Company thereafter, Employee shall promptly make full disclosure of any
such Inventions to the Company and, at the Company's cost and expense, do all
acts and things (including, among others, the execution and delivery under oath
of patent and copyright applications and instruments of assignment) reasonably
deemed by the Company to be necessary or desirable at any time in order to
effect the full assignment to the Company of the Employee's right and title, if
any, to such Inventions, and to cooperate with the Company in enforcement or
infringement proceedings regarding the Inventions. For purposes of this
Agreement, "Inventions" shall mean all data, discoveries, findings, reports,
designs, plans, inventions, improvements, methods, practices, techniques,
developments, programs, concepts, and ideas, which are related to the Employee's
duties as an ·employee of the Company, whether or not patentable, relating to
the present or planned activities, or future activities of which the Employee is
aware, or the products and services of the Company.


5. Representations and Warranties of the Employee. The Employee represents and
warrants that (i) the Employee's employment with the Company does not and will
not breach any agreements with or duties to a former employer or any other third
party; (ii) the Employee has no obligations inconsistent with the terms of this
Agreement or with the Employee's undertaking a relationship with the Company,
and the Employee will not enter into any agreement in conflict with this
Agreement; or (iii) there is no other contract to assign inventions, trademarks,
copyrights, ideas, processes, discoveries or other intellectual property that is
now in existence between the Employee and any other person or entity. The
Employee agrees to promptly inform the Company if the Employee becomes aware of
any fact that would cause the foregoing representations and warranties to be
false.


6. Notification to New Employer. In the event that Employee's employment with
the Company terminates for any reason, with or without cause, the Employee
hereby grants consent to the Company to notify the new employer of the Employee
about his or her continuing obligations under Sections 1, 2 and 3 of this
Agreement.


7. Amendments. This Agreement can only be amended pursuant to a written
instrument duly executed by each of the parties hereto.


8. Rights Cumulative and Waiver. The rights and remedies provided in this
Agreement are cumulative. The failure of a party to enforce any term, provision,
or condition of this Agreement at any time or times shall not be deemed a waiver
of that term, provision or condition for the future, nor shall any specific
waiver of a term, provision or condition at one time be deemed a waiver of such
term, provision or condition for any future time or times.


9. Governing Law; Jurisdiction; No Jury Trial. This Agreement shall be governed
and construed in accordance with the laws of the State of New York without
giving effect to principles of conflicts of law. Each party hereby irrevocably
submits to the personal jurisdiction of the state and federal courts located in
New York, New York, for the adjudication on any dispute arising out of or
relating to this Agreement. Each party hereby irrevocably and unconditionally
waives any right it may have to a trial by jury for the adjudication of any
dispute arising out of or relating to this Agreement. Each party certifies and
acknowledges that (i) no representative or agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each party
understands and has considered the implications of this waiver, (iii) each party
makes this waiver voluntarily, and (iv) each party has been induced to enter
into this Agreement by, among other things, the mutual waivers in this section.
If for any reason, the foregoing jury trial waiver is not enforceable at the
time of dispute hereunder, then such dispute shall be resolved by binding
arbitration in accordance with the then current National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. Such
arbitration, if necessary, shall be convened in New York, New York.


 
 

--------------------------------------------------------------------------------

 
10. Injunctive Relief; Remedies. The parties agree that it would be impossible
or inadequate to measure and calculate the Company's damages from any breach of
the covenants set forth herein. Notwithstanding any other provision hereof, and
in addition to any other right or remedy available, the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
this Agreement, including any and all monetary damages which the Company may
incur and the recovery of all reasonable attorney's fees and costs incurred by
the Company in obtaining such relief. The Employee consents that such
restraining order or injunction may be granted without the necessity of the
Company's posting any bond, except to the extent otherwise required by
applicable law.


11. Integration. This Agreement supersedes all, and may not be contradicted by
evidence of any, other prior and contemporaneous agreements and statements on
the subjects covered in this Agreement, whether written or oral. If any
practices, policies, or procedures of the Company, now or in the future, that
apply to the Employee are inconsistent with the terms hereof, the provisions of
this Agreement shall control unless changed in writing by the Chief Executive
Officer of the Company.


12. Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.
Moreover, if anyone or more of the provisions of this Agreement shall be held to
be excessively overbroad as to duration, activity or subject, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent allowed by applicable law.


13. Interpretation; Counterparts. No provision of this Agreement is to be
interpreted for or against any party because that party drafted such provision.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument.


14. Modification. If, at the time of enforcement of Sections 2 and 3 of this
Agreement, a court shall hold that duration, scope or area restrictions stated
herein are unreasonable under circumstances then existing, the parties agree
that the maximum reasonable duration, scope or area under such circumstances
shall be substituted for the stated duration, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law.


 
 

--------------------------------------------------------------------------------

 
15. Assignment. The Company may assign this Agreement to any direct or indirect
subsidiary or parent of the Company or joint venture in which the Company has an
interest, or any successor (whether by merger, consolidation, purchase or
otherwise) to all or substantially all of the stock, assets or business of the
Company and this Agreement shall be binding upon and inure to the benefit of
such successors and assigns. The Employee may not sell, transfer, assign, or
pledge any of the Employee's rights or interests pursuant to this Agreement.


16. Survival of Obligations. The continuing obligations set forth in Sections 1,
2, 3 and 4 of this Agreement shall survive the termination of this Agreement. If
the Employee breaches the obligations in Sections 2 and 3, the period of time
where the Employee may not solicit or compete shall automatically toll from the
date of the first breach, and all subsequent breaches, until the resolution of
the breach through private settlement, judicial or other action, including all
appeals. The restriction period shall continue upon the effective date of any
settlement, judicial or other resolution.


17. Employee Acknowledgment. The Employee acknowledges that he or she has read
and understood this Agreement and the time, territory; scope and other
requirements of the restrictions contained herein and has had the opportunity to
consult legal counsel regarding the same. The Employee has entered into this
Agreement freely and voluntarily and based on the Employee's own judgment and
not on any representations or promises other than those contained herein. The
Employee understands that this Agreement does not constitute a contract of
employment or obligate the Company to employ the Employee at any rate or for any
stated period of time and that the Employee is employed at will and that his or
her employment may be terminated at any time by the Company or the Employee with
or without cause.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.




MERISEL, INC.


/s/ Donald R. Uzzi
--------------------------------------
Donald R. Uzzi
Chairman and CEO


/s/ Raymond E Powers, III
--------------------------------------
Raymond E Powers, III

